          Case 6:17-cr-00010-CCL Document 78 Filed 12/22/20 Page 1 of 1
                                                                                  -
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

UNITED STATES OF AMERICA,                    CR 17-10-H-CCL

                        Plaintiff,
                                             ORDER GRANTING
          vs.                                MOTION FOR LEAVE TO FILE
                                             UNDER SEAL
EDWARD PAUL ELLINGTON,

                        Defendant.




      Based upon the United States' unopposed motion, and good cause appearing

in support thereof,

      IT IS HEREBY ORDERED that the United States' Motion for Leave to File

Under Seal is GRANTED.       The United States lodged response and exhibits to the

Defendant's 2255 motion (Doc. 77) is deemed filed.    The Clerk of Court is

directed to remove the "Lodged" language from the docket text and update

accordingly.

      Dated this   2 '.4~of December, 2020.



                                      Senior United States District Court Judge

                                         1
